                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA MARIE SNYDER,                               Case No. 15-cv-04228-KAW
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART EX PARTE
                                                                                            APPLICATION FOR EXTENSION OF
                                  10     BANK OF AMERICA, N.A., et al.,                     TIME
                                  11                    Defendants.                         Re: Dkt. No. 226
                                  12
Northern District of California
 United States District Court




                                  13          On April 5, 2019, Defendant Bank of America, N.A. filed a motion for summary
                                  14   judgment. (Dkt. No. 215.) Plaintiff’s opposition was due by April 19, 2019. After Plaintiff
                                  15   Pamela Snyder failed to file her opposition, the Court issued an order to show cause, requiring
                                  16   Plaintiff to explain why she did not timely file her opposition. (Dkt. No. 220.) On April 30, 2019,
                                  17   Plaintiff filed an “Ex Parte Application” to extend the deadlines related to Defendant’s motion for
                                  18   summary judgment. (Dkt. No. 223.) Plaintiff explained that she had been ill and was scheduled
                                  19   for surgery in mid-May, with an expected 8-week recovery period. (Id. at 5.) On May 1, 2019,
                                  20   the Court ordered that Plaintiff file her opposition by August 15, 2019. (Dkt. No. 224 at 2.) The
                                  21   hearing was set for September 5, 2019. (Id.)
                                  22          On August 15, 2019, Plaintiff filed a 39-page “Ex Parte Application” requesting that the
                                  23   case deadlines be postponed by three months because she was still recovering from surgery. (Dkt.
                                  24   No. 226 at 1.) Plaintiff also appears to request that summary judgment be granted in her favor,
                                  25   although Plaintiff had no pending motion for summary judgment. (Id. at 2.) Plaintiff’s ex parte
                                  26   application included various objections and requests to strike Defendant’s exhibits in support of its
                                  27   motion for summary judgment, a request to file her own motion for summary judgment, and
                                  28   general argument that she is entitled to summary judgment. (Id. at 2, 11, 13-31.) Plaintiff
                                   1   attached a doctor’s note, which stated that Plaintiff’s post-operative recovery had been

                                   2   complicated by pain, and that she “would benefit from a three-month extension of her deadline to

                                   3   meet her legal obligations, including appearances at hearings.” (Id., Exh. A.)

                                   4           Defendant did not file an opposition to Plaintiff’s ex parte application.

                                   5           The Court GRANTS Plaintiff’s ex parte application in part. Plaintiff’s opposition to

                                   6   Defendant’s motion for summary judgment shall be due by October 31, 2019, and Defendant’s

                                   7   reply shall be due by November 7, 2019. The hearing is set for November 21, 2019 at 1:30 p.m.

                                   8   The Court will not grant any further extensions. This case has been pending since September

                                   9   2015, and it is Plaintiff’s obligation to prosecute this case or dismiss it.

                                  10           The Court DENIES all other relief requested in Plaintiff’s ex parte application, including

                                  11   the extension of any other deadline such as the trial date. To the extent Plaintiff has substantive

                                  12   arguments, such arguments should be made in her opposition to the motion for summary
Northern District of California
 United States District Court




                                  13   judgment. They are not appropriate in an ex parte application.1 Further, the Court notes that per

                                  14   Civil Local Rule 7-3, there is a 25-page limit on oppositions. If Plaintiff requires more than 25

                                  15   pages, Plaintiff must file a request for a page extension, and explain why additional pages are

                                  16   needed. (See Civil Local Rule 7-11(a).)

                                  17           IT IS SO ORDERED.

                                  18   Dated: August 22, 2019
                                                                                               __________________________________
                                  19                                                           KANDIS A. WESTMORE
                                  20                                                           United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                         Plaintiff’s “ex parte applications” also fail to comply with Civil Local Rule 7-10, which only
                                       permits such motions when authorized by a statute, federal rule, local rule, or Standing Order.
                                  28   Civil Local Rule 7-10 further requires that the ex parte application must include a citation to the
                                       statute, rule, or order which permits the use of an ex parte motion to obtain the relief sought.
                                                                                            2
